Citation Nr: 0604925	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  99-03 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected peptic ulcer disease, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected rheumatic heart disease, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an August 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO).  

Procedural history

The veteran served on active duty in the United States Army 
from May 1953 to May 1973.  

In March 1998, the veteran filed claims of entitlement to 
service connection for rheumatic heart disease and peptic 
ulcer disease (PUD).  These claims were granted in the above-
mentioned August 1998 rating decision, with the RO assigning 
a 
10 percent disability rating for rheumatic heart disease and 
a noncompensable (zero percent) disability rating for PUD.  
The veteran initiated an appeal of the ratings assigned, 
which was perfected with the timely submission of his 
substantive appeal (VA Form 9) in February 1999.  

The veteran testified before a Hearing Officer at the RO in 
May 2000.  The transcript of the hearing is associated with 
the veteran's VA claims folder.  In a June 2000 Hearing 
Officer Decision, the RO increased the veteran's service-
connected PUD to 10 percent disabling.  The veteran and his 
representative indicated continued dissatisfaction with the 
rating of his service-connected PUD in subsequent 
correspondences to the RO.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].

This case was previously before the Board in November 2003, 
when it denied the veteran's claim of entitlement to an 
increased disability rating for service-connected PUD and 
remanded the veteran's claim of entitlement to an increased 
disability rating for service-connected rheumatic heart 
disease for further evidentiary development.  

The veteran duly appealed the Board's decision as to the 
issue of an increased rating for PUD to the United States 
Court of Appeals for Veterans Claims (the Court).  In an 
order dated in July 2004, pursuant to a Joint Motion for 
Partial Remand, the Court vacated and remanded that part of 
the Board's decision that denied the veteran's claim of 
entitlement to an increased disability rating for service-
connected PUD.  In December 2004, the Board remanded the 
claim of entitlement to an increased disability rating for 
service-connected PUD for further evidentiary development.  
In August 2005, the VA Appeals Management Center (AMC) issued 
a supplemental statement of the case which continued to deny 
the veteran's claim for entitlement to an increased 
disability rating for service-connected PUD.

The issue of entitlement to an increased disability rating 
for rheumatic heart disease is addressed in the REMAND 
portion of this decision.  That issue is REMANDED to the RO 
via the AMC in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  

Issues not on appeal

In a March 2000 rating decision, the RO denied entitlement to 
service connection for constant sore throats; in a February 
2002 rating decision, the RO denied the veteran's claim of 
entitlement to an increased disability rating for service-
connected tinnitus; and in an August 2002 rating decision, 
the RO increased the rating assigned for the veteran's 
service-connected bilateral hearing loss to 20 percent 
disabling.  To the Board's knowledge, the veteran has not 
disagreed with those decisions; they are therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The veteran's service-connected PUD is currently 
manifested by pain, burning, nausea, rare melena, 
constipation and occasional vomiting.

2.  The evidence does not show that the veteran's PUD is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of the currently assigned 10 percent for PUD have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2005).  

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue of entitlement to an 
increased disability rating for PUD will then be analyzed and 
a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the December 1998 
SOC.  Specifically, the December 1998 SOC detailed the 
relevant rating criteria for his service-connected PUD under 
38 C.F.R. §§ 4.114, Diagnostic Code 7305 (2005).

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated October 
12, 2001, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, he was advised in the 
October 2001 VCAA letter that VA would make reasonable 
efforts to help him obtain such things as medical records, 
employment records, or records from other Federal agencies.  
Enclosed with the October 2001 letter were copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
for the veteran to complete, sign and submit so that the RO 
could obtain private treatment records on his behalf.  

Subsequent to the Board's December 2004 remand, the AMC 
issued an additional VCAA letter dated March 2, 2005.  The 
March 2005 VCAA letter indicated that VA was responsible for 
obtaining "relevant records from any Federal agency," 
including records from VA outpatient clinics and the Social 
Security Administration (SSA).  The March 2005 VCAA letter 
also noted that VA would make reasonable efforts to obtain 
"relevant records not held by any Federal agency," 
including records from State or local governments, private 
health care providers or current or former employers.  The 
March 2005 VCAA letter emphasized: "If the evidence is not 
in your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency" [Emphasis in original].  The veteran 
was also advised in both VCAA letters that a VA examination 
would be scheduled if necessary to make a decision on his 
claim.

Finally, the Board notes that the October 2001 VCAA letter 
specifically requested of the veteran: "Tell us about any 
additional information or evidence that you want us to try to 
get for you.  Send us the evidence we need as soon as 
possible."  The Board believes that this request complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

Review of the record reveals that the veteran was not 
initially provided notice of the VCAA prior to the initial 
adjudication of his claim, which was by rating decision in 
August 1998.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Since the VCAA was not enacted until November 2000, 
furnishing the veteran with VCAA notice prior to the 
adjudication in August 1998 was clearly both a legal and a 
practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  See VAOGCPREC 
7-2004.  

Crucially, the veteran was provided with VCAA notice through 
the October 2001 and March 2005 VCAA letters and his claim 
was readjudicated in the August 2005 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provisions of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed in the preceding paragraph, the veteran received 
such notice and opportunity to respond.  The veteran has 
pointed to no prejudice resulting from the timing of the VCAA 
notice. 

The Board additionally observes that the Joint Motion for 
partial remand, as well as the Court Order dated July 7, 
2004, made no mention of any VCAA problems.  The Board 
believes that if such had existed, this would have been 
brought to the Board's attention so that any perceived 
deficiencies could be rectified.  See Fugere v. Derwinski, 1 
Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 
1992) ["[a]dvancing different arguments at successive stages 
of the appellate process does not serve the interests of the 
parties or the Court"]. 

It is clear that from their presentations to the Board and to 
the Court that the veteran and his representative are fully 
aware of what is required of them and of VA.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio. 



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
reports of VA medical treatment of the veteran, which will be 
discussed below.  There are also private treatment records in 
the claims folder.  Additionally, the veteran was provided VA 
examinations in July 1998, October 2001 and August 2005, the 
results of which will be discussed below.  The reports of the 
medical examinations reflect that the examiners recorded the 
veteran's past medical history, noted his current complaints, 
conducted appropriate physical examinations and rendered 
appropriate diagnoses and opinions.  

The veteran's representative argues in a January 2006 Post-
Remand Brief that the August 2005 VA examination was 
inadequate because the examiner was not a "qualified 
specialist, one which takes into account the records of 
service medical treatment, and an examination report which 
includes an opinion as to whether the veteran's current 
disability is in any way related to symptoms he experienced 
in service."  

With respect to the contention that the August 2005 VA 
examiner was not a "qualified specialist", the Board's 
December 2004 remand did not use that term.  Rather, the 
Board's remand merely instructed that the veteran be 
examined. 

The August 2005 examination report lists the veteran as a 
"nurse practitioner."  The Board observes that there is no 
requirement that an examiner in fact be a physician.  See 
Goss v. Brown, 9 Vet. App. 109 (1996) [to qualify as an 
expert, a person need not be licensed to practice medicine, 
but just have special knowledge and skill in diagnosing and 
treating human ailments]; see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The veteran's representative has not explained how the August 
2005 VA examination was inadequate.  Indeed, the August 2005 
VA examiner made findings similar to the July 1998 VA 
examiner, who is a physician.  Moreover, the representative's 
request for a nexus opinion is unnecessary, since the 
veteran's PUD has already been service connected.

The Court has held that the statutory duty to assist requires 
a thorough and contemporaneous medical examination that is 
sufficient to ascertain the current level of disability.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).  The report of the 
August 2005 VA examination shows that the examiner documented 
the veteran's history and complaints, completed a thorough 
physical examination and rendered a medical opinion based on 
these findings. 

It is now well established that laypersons without medical 
training, such as the veteran and his representative, are not 
competent to comment on medical matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  In short, the veteran and his 
representative are not qualified or competent to evaluate the 
sufficiency of the veteran's own physical examination or to 
pass judgement on the qualifications of the examiner.  

The Board finds that the report of the August 2005 
examination is adequate for determining service connection, 
that it complies fully with the Board's December 2004 remand 
instructions, and that a remand of this issue to obtain an 
additional examination is not appropriate and would 
needlessly delay his claim.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  As noted in the Introduction above, 
the veteran testified before a Hearing Officer at the RO in 
May 2000.

Accordingly, the Board will proceed to a decision on the 
merits as to this issue.

1.  Entitlement to an increased disability rating for 
service-connected peptic ulcer disease, currently evaluated 
as 10 percent disabling.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The veteran is currently assigned a 10 percent evaluation for 
his peptic ulcer disease under 38 C.F.R. § 4.114, Diagnostic 
Code 7305 [ulcer; duodenal].

While this appeal was pending, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating digestive 
disabilities.  See 67 Fed. Reg. 29488 (May 31, 2001) 
[effective July 2, 2001].  The Board notes, however, that 
Diagnostic Code 7305 is the same under both the old and new 
regulations.  

Under Diagnostic Code 7305 [ulcer; duodenal], a 60 percent 
rating is warranted for severe manifestations with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent rating is 
warranted for moderately severe manifestations with symptoms 
less than severe, but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  A 20 percent rating is warranted for moderate 
manifestations with recurring episodes of severe symptoms two 
or three times a year, averaging ten days in duration; or 
with continuous moderate manifestations.  A 10 percent rating 
is warranted for mild manifestations with recurring symptoms 
once or twice yearly.  38 C.F.R. § 4.114, Diagnostic Code 
7305 (2005).

The Board observes in passing that words such as "mild," 
"moderate," "moderately severe" and "severe" are not 
defined in the VA Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2005).  
Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of 
average or medium quality, amount, scope, range, etc." 
See Webster's New World Dictionary, Third College Edition 
(1988), 871.

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Analysis

As noted above, the veteran seeks an increased disability 
rating for his service-connected PUD, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2005).  He complains of severe pain, 
occasional vomiting and difficulty ingesting food.  See the 
May 2000 hearing transcript.

The procedural history of this case has been set out in the 
Introduction above. This issue has been subject to a remand 
from the Court, based on a Joint Motion for Remand.  As has 
been described above, this issue was remanded by the 
previously Board for additional development.  That 
development has been completed. 

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the "reasons or 
bases" requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.  Specific contentions made by the veteran before the 
Court will be addressed in the Board's discussion below.

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

The veteran's peptic ulcer disease is rated by analogy under 
Diagnostic Code 7305 [ulcer; duodenal].  See 38 C.F.R. § 4.20 
(2005) [when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease].  
In this case, the Board does not have to consider whether 
another rating code is "more appropriate" than the one used 
by the RO, as the Joint Motion for partial remand, as well as 
the Court Order dated July 7, 2004, made no mention of any 
problems with utilization of Diagnostic Code 7305 and even 
discussed its specific provisions and their applicability to 
the veteran's claim.  See Fugere, supra.  

Accordingly, the veteran is most appropriately rated under 
Diagnostic Code 7305.  

Schedular rating

As discussed in the law and regulations section above, to 
warrant a 20 percent disability rating under Diagnostic Code 
7305, the evidence must show moderate manifestations, with 
recurring episodes of severe symptoms two or three times a 
year, averaging ten days in duration; or with continuous 
moderate manifestations.

During the July 1998 VA examination, the veteran denied 
rectal bleeding and utilization of medication for ulcers.  
The examiner specifically found the veteran to be "without 
evidence of acute peptic ulcer disease."  

At the time of the October 2001 VA examination, the veteran 
reported he was currently on medication for his ulcer 
disability.  He complained of burning and pain that was 
unrelated to eating and had no particular pattern.  He also 
indicated a feeling of hyperacidity.  He specifically denied 
episodes of vomiting, colic or distention, but indicated 
"routine nausea" and a small amount of acid reflux.  
He indicated melena about twice per year, as well as periodic 
constipation.  There were no significant indications of 
anemia.

The findings of the VA examiner in August 2005 are similar to 
the October 2001 findings.  At the August 2005 VA 
examination, the veteran complained of nausea but 
specifically denied episodes of vomiting, diarrhea, or blood 
in the stool.  He specifically denied any prior GI bleeding 
with the duodenal ulcer during or since service.  He 
complained of burning in his abdomen and esophagus due to 
hyperacidity.  The veteran indicated constipation.  The 
examiner noted the veteran's weight at 242 pounds.  The 
examiner indicated the veteran was "ruled out for GI bleed 
due to PUD by ruling out iron deficiency anemia and occult 
blood in stool."  Laboratory studies performed at that time 
indicated that the veteran's iron levels were within the 
normal range. 

There is no competent medical evidence to the contrary.  
Based on the reports of VA examinations, there is no 
indication that the veteran has moderate manifestations of 
his PUD with recurring episodes of severe symptoms two or 
three times a year, averaging ten days in duration; or with 
continuous moderate manifestations.  At its most severe, the 
VA examination reports demonstrate that the veteran's PUD 
causes nausea, a burning sensation, constipation and rare 
melena.  As noted above, during the August 2005 VA 
examination the veteran himself denied any GI bleeding in 
regards to the ulcer prior to or since service.  
These manifestations are congruent with the assignment of a 
10 percent rating.

The veteran's VA treatment records, dated from February 1999 
to August 2005, also do not support the veteran's claim for 
an increased disability rating.  These records are mostly 
outpatient notes regarding unrelated ailments; however the 
veteran was asked a number of times to provide information as 
to any current gastrointestinal (GI) complaints.  Not once 
does the veteran mention any GI symptomatology in these 
records, which span a six year period.  The Board finds that 
the lack of complaints over a protracted period of time 
speaks volumes.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence].   
  
Indeed, in outpatient records dated in October 2001, January 
2002, April 2002, May 2002, September 2002, January 2003, May 
2004 and August 2004, the veteran specifically denied any GI 
symptomatology.  Significantly, the veteran did not seek 
treatment for PUD or complaints related thereto.  These 
outpatient records support the conclusion that the veteran's 
PUD does not exhibit continuous moderate manifestations, let 
alone recurring episodes of severe symptoms. 

Accordingly, in light of the fact that the veteran's PUD is 
does not closely approximate a moderate level of 
symptomatology, a 20 percent disability rating for such is 
denied.

It also follows that a 40 or 60 percent disability rating is 
not warranted for the veteran's PUD.    

The veteran has testified as to his being anemic.  See the 
May 2000 hearing transcript, page 5.  The Joint Motion for 
partial remand points to the Board's prior November 2003 
decision that indicated the veteran's laboratory studies did 
not show "significant anemia."  See the Joint Motion for 
Partial Remand, page 4.  
Crucially, however, further testing completed by the VA 
examiner in August 2005 showed normal levels of ferritin, 
iron and iron saturation, prompting him to report that iron 
levels were within the normal range.  The examiner 
specifically ruled out a GI bleed due to PUD.

Thus, even if anemia related to PUD was present as of October 
2001, which was unclear given the rather vague reference to 
no "significant anemia", the August 2005 report, as well as 
recent outpatient treatment records, was pertinently 
negative.  

In addition, even if anemia was present (and for reasons 
stated immediately above the Board does not find such to be 
the case) an increased disability rating for PUD is not 
warranted unless weight loss is also demonstrated.  A 40 
percent disability rating under Diagnostic Code 7305 requires 
"impairment of health manifested by anemia and weight 
loss."  [Emphasis added by the Board].  See Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met]; 
compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].  Neither weight loss or 
anemia is currently demonstrated.  

With respect to weight loss, the Board takes judicial notice 
that an average weight for a height of 69 inches (the 
recorded height of the veteran at the time of an August 1999 
VA outpatient note and veteran's stated weight at the October 
2001 and August 2005 VA examinations) is somewhere between 
133 and 167 pounds.  See The Merck Manual of Diagnosis and 
Therapy, Section 1, Chapter 1, Table 1-5 (17th Ed. 1999).  
The veteran's reported weight at the August 2005 examination 
was 242 pounds, well over the average weight for the 
veteran's height.  Moreover, the veteran's outpatient 
treatment records, if anything, show the veteran has gained 
weight over the years.  His lowest recorded weight was 218 
pounds at the July 1998 VA examination, which is still a 
great deal above the average weight for the veteran's height.  
Indeed, the VA examiner in August 2005 specifically stated 
that no weight loss was reported by the veteran.

Nor is there evidence of recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  The claims file indicates that the veteran has 
not ever been hospitalized for his PUD, and the veteran has 
never indicated that he has been incapacitated by his PUD.  
As has been discussed above, the veteran's VA outpatient 
records are silent as to any PUD-related complaints.  Surely, 
if the veteran had been incapacitated due to gastrointestinal 
problems he would have mentioned it to his health care 
providers. 

There is also no clinical indication of hematemesis (vomiting 
of blood) or melena (blood in stool).  The veteran himself 
has not once indicated an episode of hematemesis.  The Joint 
Motion for partial remand points out, however, that veteran 
indicated during the October 2001 VA examination that he 
experienced melena rarely, approximately twice per year.  See 
the Joint Motion for Partial Remand, page 4.  The schedular 
criteria refer to recurrent melena.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, there is no 
evidence, aside from one isolated self report, concerning 
melena.  The veteran's self-reported "rare" melena in 2001 
(in only one of three VA examinations of record) must be 
viewed in light of a complete lack of reference to melena in 
his outpatient treatment records spanning six years.  There 
is no indication, in medical records spanning a number of 
years, of melena.  The veteran himself has not mentioned 
melena in five years, and the Joint Motion refers to only one 
instance in which he ever mentioned melena.  

Significantly, during the August 2005 VA examination the 
veteran specifically denied dark stools or blood in his 
stool, and guaiac testing for occult blood was negative.  
Under such circumstances, the Board does not find that 
recurrent melena is demonstrated in the evidence of record.

The veteran testified as to vomiting "periodically," but he 
did not more specifically indicate how often this occurred.  
See the May 2000 hearing transcript, page 6.  Review of the 
record shows that the veteran specifically denied vomiting to 
all three VA examiners, and he failed to mention any vomiting 
in any of his outpatient treatment records.  Accordingly, 
there is not one incident of vomiting noted in the medical 
evidence covering a seven-year time frame.  

The Board has considered the provisions of 38 C.F.R. § 4.7 
(2005).  See the Joint Motion for partial remand, page 4.  
However, as explained above the veteran has met none of the 
various criteria for 20 or 40 or 60 percent disability 
ratings.  Overall, it appears that the veteran's service-
connected disability causes him discomfort but is controlled 
with medications.  The August 2005 examination report stated 
that the veteran took Zantac daily "with improvement in 
abdominal pain and burning sensations."  Such a disability 
picture is most accurately characterized as mild, and does 
not approach moderate symptomatology as set out in the 
schedular criteria.  Indeed, the veteran's PUD has never been 
objectively assessed by any health care professional as being 
even moderate in severity. 
 
In short, based on the medical evidence of record the veteran 
does not meet the criteria for a higher disability rating.  

Fenderson considerations

The Board must determine whether staged ratings are 
appropriate in this case.
See Fenderson, supra.

The medical evidence of record appears to support the 
proposition that the veteran's service-connected PUD has not 
changed appreciably since his initial date of entitlement to 
service connection, or March 19, 1998.  The clinical record, 
as indicated in the discussion of the schedular rating above, 
does not indicate a marked change in veteran's condition and 
specifically does not indicate any change that would require 
the assignment of a different rating.  Indeed, as discussed 
above, the veteran has not complained of PUD symptoms in VA 
outpatient treatment records spanning a number of years.

The Joint Motion for partial remand indicates that the 
veteran's symptomatology has changed appreciably over the 
years, going from no abdominal symptomatology in July 1998 to 
symptoms of burning, pain and nausea at the time of the 
October 2001 VA examination.  See the Joint Motion for 
Partial Remand, pages 4-5.  
Even if such is the case (and as discussed above recent 
outpatient treatment records are devoid of references to 
complaints on the part of the veteran), the symptoms referred 
to in the Joint Motion do not warrant a rating higher than 
the veteran's currently assigned 10 percent disability 
rating.  In other words, the most severe reported PUD 
symptomatology is still congruent with the currently assigned 
10 percent disability rating.  

Indeed, the Joint Motion, in stating that no symptomatology 
existed in July 1988, in essence made a case for the 
assignment of a noncompensable disability rating at that 
time.  See 38 C.F.R. § 4.31 (2004) [where the schedule does 
not provide a zero percent evaluation for a Diagnostic Code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met].
The Board will ignore this statement, which is contrary to 
the veteran's interest and which is refuted by evidence of 
record showing abdominal complaints from the time service 
connection was granted. 

Based on the evidence, the Board finds that a 10 percent 
disability rating was properly assigned for the entire 
period, specifically from March 19, 1998 to the present.


Extraschedular rating consideration

In its November 2003 decision, the Board specifically found 
that referral of this issue to appropriate authority for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b) was not warranted.  See the Board's November 6, 
2003 decision, pages 3, 15-16.  The Joint Motion found no 
fault with that part of the Board's decision.  This is the 
law of the case.  Cf. Chisem v. Gober, 10 Vet. App. 526, 527-
8 (1997) [under the "law of the case" doctrine, appellate 
courts generally will not review or reconsider issues that 
have already been decided in a previous appeal of the same 
case, and therefore, Board is not free to do anything 
contrary to the Court's prior action with respect to the same 
claim].  The Board will, however,  address the matter of 
whether any evidence which has subsequently added to the 
record would suggest the existence of an exceptional or 
unusual disability picture.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2005), Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

There is no evidence of an unusual clinical picture. None of 
the three VA examiners indicated symptomatology which was out 
of the ordinary, or any other factor which could be 
characterized as exceptional or unusual regarding the 
veteran's PUD.  There also is no evidence of hospitalization 
for PUD complaints, either in the recent or the remote past.  

With respect to marked interference with employment, the 
veteran is currently 69 years old.  He indicated to the 
August 2005 VA examiner that he held various jobs after his 
retirement from military service, but declined to give 
further detail.  There is no objective evidence that he ever 
had to leave work due to the service-connected PUD.  
Additionally, none of the three VA examiners indicated that 
the veteran's service-connected PUD would in any way effect 
his ability to maintain employment.

The Board is not denying that the veteran's service-connected 
PUD causes him discomfort and pain.  However, there is no 
indication in the evidence that the veteran's PUD would 
markedly interfere with his ability to work beyond the level 
which is contemplated by his currently assigned 10 percent 
rating.  The veteran is in fact compensated for the 
industrial impairment caused by the PUD.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is 
still not warranted.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increased disability rating for 
service-connected PUD.  Therefore, despite arguments of the 
veteran's representative, the benefit of the doubt rule is 
not for application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased disability rating for service-
connected peptic ulcer disease is denied.


REMAND

2.  Entitlement to an increased disability rating for 
service-connected rheumatic heart disease, currently 
evaluated as 10 percent disabling.

As was described in the Introduction, this issue was remanded 
by the Board in November 2003 and was not the subject of the 
Court's Order.  The Board regrets the necessity of again 
remanding this issue, but as explained below such remand is 
required.

The file contains recent medical evidence consisting of 
updated outpatient treatment records from the VA clinic in 
Chico, California.  These records indicate the presence of 
arrhythmia in January 2003, implantation of a pacemaker in 
December 2004 and hospitalization for angina in July 2005.  
This evidence was not previously associated with the 
veteran's claims folder, and is relevant to the veteran's 
increased rating claim as it indicates more severe heart 
symptomatology that may warrant an increased disability 
rating.

This evidence has not been considered by the RO, and no 
waiver of initial RO consideration is currently of record.  
See 38 C.F.R. §§ 19.31, 20.1304 (2005).  Without a written 
waiver of initial RO consideration with the submission of the 
additional treatment records, this case must be returned to 
the agency of original jurisdiction for readjudication.  See 
Disabled American Veterans v. Principi, 327 F. 3d 1339 (Fed. 
Cir. 2003) [VA regulation allowing the Board to consider 
additional evidence without remanding case to the agency of 
original jurisdiction for initial consideration was invalid].

The Board also notes that the veteran stated in the most 
recent July 2005 VA treatment record that he was going being 
seen by a cardiologist the following week.  Updated VA 
treatment records, if existing, should be associated with the 
veteran's VA claims folder.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran 
through his representative and ask 
that he identify any recent medical 
examination, hospitalization or 
treatment records with respect to his 
service-connected rheumatic heart 
disease.  Any such records so 
identified should be obtained, to the 
extent possible.  In any event, VBA 
should request all treatment records 
pertaining to the veteran from the 
Chico VAMC since July 2005.  Any 
records obtained from that facility 
should be associated with the 
veteran's VA claims folder.

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then 
readjudicate the veteran's claim of 
entitlement to an increased disability 
rating for rheumatic heart disease, in 
light of all of the evidence of 
record, including updated treatment 
records received from the Chico 
outpatient clinic.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a 
supplemental statement of the case and 
given an appropriate opportunity 
to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


